Kenneth S. Gould, Special Justice, concurring. I concur in the decision and join in the concurrence of Special Justice Brill. I write only to emphasize a significant factor in the sequence of events leading to appellant’s commission of the crime of theft by deception. As noted in Special Justice Brill’s concurrence, the crime was committed when Steve Clark submitted documents to the Department of Finance and Administration requesting that the State of Arkansas issue a check to Simmons National Bank, the bank to which the credit card bill was due. When Steve Clark submitted the bill for payment, he did so on a form on which he, through his agent, a fiscal officer on his staff, certified the following: 1. That the amount set out in the request for payment was a legal account due by the State of Arkansas for services rendered to, or purchase made by, the Attorney General’s Office; 2. That the bill had been determined to be correct; 3. That the bill was in compliance with applicable state purchasing and fiscal laws and regulations; and 4. That substantiating evidence for the bill had been checked and found to agree with the bill. The form on which this certification was made included a space titled “Description of Services or Purchase.” In regard to the expenses that are the subject of the theft by deception charge, an entry was made in that space indicating that the expenses were for “OFFICIAL BUS MEALS & LODGING.” An example of a completed request for payment form dated November 4,1988, is incorporated as an exhibit to this opinion. The record is clear that on numerous occasions Steve Clark’s certification that the credit card charges were for official business meal expenses was false and deceptive. As a result of that certification, the State of Arkansas issued a check, based on a deceptively false statement, that it would not have issued had it known that the expenses were personal in nature. At the point the check was issued the State had been deceived, the deception “had pecuniary significance” and the crime of theft by deception was complete. [[Image here]]